                                                                           FILED
 1                                                                        Dec 26 2018
                                                                     CLERK, U.S. DISTRICT COURT
 2                                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                  BY         s1 roiannb      DEPUTY
 3

 4
                                   UNITED STATES DISTRICT COURT
 5
                                SOUTHERN DISTRICT OF CALIFORNIA
 6

 7    UNITED STATES OF AMERICA,                        Case No.       18CR5557-L
 8                    Plaintiff,                       I N F 0 R MA T I 0 N
 9          v.                                         Title 18, U. S.C ., Secs . 922(g) (1) -
                                                       Felon in Possession of a Firearm;
10    MICHAEL HENRY DOUGLAS ,                          Title 21 , U.S.C., Sec. 841 (a) (1) -
                                                       Possession of Methamphetamine with
11                    Defendant.                       intent to Distribute (Felony);
                                                       Titl e 21 , U.S.C.,Sec. 841(a) (1) -
12
                                                       Possession of Heroin with intent to
                                                       Distribute (Felony) ; Title
13
                                                       18, U. S.C., Sec . 924 (c) (1) (A) -
                                                       Possession of Firearm in
14
                                                       furtherance of a drug trafficking
                                                       crime (Felony);     Title 21 , U.S.C .,
15
                                                       Sec. 853 , Title 18, U. S . C ., Sec .
                                                       924 (d) (1); and Title 28, U. S . C. ,
16
                                                       Sec. 246l(c) - Criminal Fo rfeiture
17
           The United States Attorney charges :
18
                                                  COUNT 1
19
           On    or    about   October   30,   2018,     within     the     Southern         District    of
20
     California ,      defendant    MICHAEL HENRY       DOUGLAS,       being a         person who had
21
     previously been convicted of a crime punishable by imprisonment for a
22
     term exceeding one year,            did knowingly and unlawfull y possess in and
23

24   affecting interstate commerce ,           to wit:     a Smith and Wesson . 38 caliber

     revolver bearing serial          number CH8719 ,       loaded with             three      rounds;   in
25

26   violation of Title 18 , United States Code , Section 922(g) (1) .

27

28


     ALL : sc : 12/21/18
 1                                                    Count 2

 2         On     or   about    October       30,     2018,       within       the    Southern District            of

 3   California,        defendant,         MICHAEL            HENRY     DOUGLAS,           did    knowingly       and

 4   intentionally possess,            with intent to distribute,                      500 grams and more,

 5   to   wit :    3 .5 6    grams    of    methamphetamine,                  a     Schedule II         Controlled

 6   Substance;         in      violation            of        Title         21,      United States           Code,

 7   Section 841 (a) (1)

 8                                                    Count 3

 9         On     or   about    October       30 ,    2018 ,      with in      the    Southern         District    of

10   California,        defendant,         MICHAEL            HENRY     DOUGLAS,        did       knowingly       and

11   intentionally possess,            with intent to distribute,                      100 grams and more,

12   to wit :     6 . 7 5 grams    of heroin,             a   Schedule I          Controlled Substance;            in

13   violation of Title 21 , United States Code , Sec tion 841 (a) (1) .

14                                                    Count 4

15         On or       about    October       30,     2018 ,      within       the    Southern         District    of

16   California , defendant, MICHAEL HENRY DOUGLAS,                                in furtherance of a drug

17   trafficking       crime,      namely      possessing             with    the     intent      to    distribute

18   methamphetamine         and     heroin     as    charged          in    Count     2    and   Count     3,    did

19   knowingly possess and discharge a firearm,                              that is, a Smith and Wesson

20   . 38 caliber      revolver;       in viola ti on of Title 18,                     United States Code,

21   Section 924 (c) (1) (A) .

22                                      FORFEITURE ALLEGATIONS

23              The allegations contained in Counts 1 through 4 are realleged and

24   by their reference fully incorporated herein for the purpose of alleging

25   forfeiture to the United States of America pursuant to the provisions

26   of Title 21 ,      United States Code ,                  Section 853,         Title 18,      United States

27   Code, Sections 924(d) and Title 28 , United States Code, Section 246 l (c).

28
                                                              2
 1       As a    result of the commission of the               felony offenses alleged in

 2   Counts    2-3   of   this   indictment,     said violations       being     punishable   by

 3   imprisonment for more than one year and pursuant to Title 21 ,                     United

 4   States Code,     Section 853 (a) ( 1)     and 853 (a) ( 2) ,   defendant MICHAEL HENRY

 5   DOUG LAS shall,      upon conviction ,     forfeit to the United States all his

 6   rights,    title and interest in any and all property cons ti tu ting ,                  or

 7   derived    from,     any    proceeds     the       Defendant   obtained ,    directly    or

 8   indirectly, as the result of the offenses , and any and all property used

 9   or intended to be used in any manner or part to commit and to facilitate

10   the commission of the violations alleged in Counts 2 -3 and 5-6 of this

11   indic tment.     The property to be forfeited includes, but is not limited

12   t o : a Smith and Wesson . 38 caliber revolver bearing serial number CH8719 ,

13   and approximately three rounds of . 38 caliber ammunition.

14

15

16

17

18

19

20

21

22

23
24

25

26

27

28
                                                    3
 1           Upon conviction of one or more of the offenses alleged in Counts 1

 2   through     4 of this    indictment,    defendant MICHAEL HENRY DOUGLAS               shall

 3   forfeit to the United States , pursuant to Title 18, United States Code ,

 4   Section 924(d),     and Title 28 , United States Code , Section 2461(c) , all

 5   firearms     and ammunition involved in the              commission of the offenses ,

 6   including but      not   limited to     the   following :    a    Smith and Wesson      . 38

 7   caliber revolver bearing serial number CH8719 , and approximately three

 8   rounds of .38 caliber ammunition; all pursuant to Title 18, United States

 9   Code,    Section   924 (d) (1),   and   Title     28 ,   United   States   Code ,   Section

10   2461 (c).

11

12
             DATED :    rul~l1e
13
                                                   ADAM L. BRAVERMAN
14

15

16
                                                                       Attorney
17

18

19

20

21

22

23

24

25

26
27

28
                                                   4
